Case 2:20-cv-00283-JRG Document 64-1 Filed 06/03/21 Page 1 of 2 PageID #: 1587




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 JAPAN DISPLAY INC. and PANASONIC
 LIQUID CRYSTAL DISPLAY CO., LTD.,

                    Plaintiffs,                     CIVIL ACTION NO. 2:20-cv-00283-JRG
                                                    (Lead Case)
                        v.                          CIVIL ACTION NO. 2:20-cv-00284-JRG
                                                    CIVIL ACTION NO. 2:20-cv-00285-JRG
 TIANMA MICROELECTRONICS CO.                        (Consolidated)
 LTD.,                                              JURY TRIAL DEMANDED

                   Defendant.


      DECLARATION OF AIDAN C. SKOYLES IN SUPPORT OF DEFENDANT’S
              MOTION TO COMPEL PLAINTIFFS TO PRODUCE
         RELEVANT INFORMATION IN PLAINTIFFS’ SOLE POSSESSION

   I, Aidan C. Skoyles, hereby declare under penalty of perjury that, to the best of my

knowledge, the following statements are true and correct:

   1. I am an attorney with Finnegan, Henderson, Farabow, Garrett & Dunner LLP and counsel

to Defendant Tianma Microelectronics Co. Ltd. in the above-captioned litigations. I submit this

declaration in support of Defendant’s Motion to Compel Plaintiffs to Produce Relevant

Information in Plaintiffs’ Sole Possession.

   2. I have personal knowledge of the facts provided in this declaration and can and will

testify competently to them if called upon to do so.

   3. Attached hereto as Exhibit 1 is a true and correct copy of an excerpt of Defendant’s

Letter to Plaintiffs Regarding Plaintiffs’ Discovery Deficiencies, dated May 14, 2021 (highlights

added). In the letter, Tianma Microelectronics identified specific deficiencies in the disclosures

and production Plaintiffs had provided in response to the discovery requests Tianma

Microelectronics served on March 17, 2021.
Case 2:20-cv-00283-JRG Document 64-1 Filed 06/03/21 Page 2 of 2 PageID #: 1588




   4. Attached hereto as Exhibit 2 is a true and correct copy of an excerpt of Plaintiffs’ Letter

to Defendant Regarding Plaintiffs’ Discovery Deficiencies, dated May 28, 2021 (highlights

added).

   5. Due to the page-limitation set forth in the Discovery Order, Tianma Microelectronics

provided the above excerpts. If the remaining portions of the above-identified documents or

other documents would aid in the Court’s consideration, Tianma Microelectronics will submit

promptly.

   6. Plaintiffs filed their Complaints in August 2020 in the above-captioned litigations. By

May 14, 2021, the two Plaintiffs produced 137 documents. After several follow-up requests

regarding Plaintiffs’ discovery deficiencies, Plaintiffs provided another 67 documents on May

24, 2021. Plaintiffs have not produced any other documents.

   7. Among the 204 documents Plaintiffs have produced to date, 200 are from Plaintiff Japan

Display Inc., and the remaining four documents from Plaintiff Panasonic Liquid Crystal Display

Co. Ltd.

          I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



          Executed this 3rd day of June 2021, in Washington, D.C.



                                               By: /s/ Aidan C. Skoyles
                                               Aidan C. Skoyles




                                                   2
